Citation Nr: 1403665	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Rhode Island Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode Island. 

In his substantive appeal to the Board, the Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled June 2013 hearing by letter in May 2013, but did not attend the hearing or subsequently request a new hearing.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as one for service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened claim of service connection for hepatitis C and the claims of service connection for a psychiatric disorder and a back disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision of June 2002, the RO denied the claim of service connection for hepatitis C on the basis that hepatitis C was not caused by service; the Veteran was notified of the decision and of his appellate rights but he did not appeal, nor was new and material evidence submitted within the appeal period.

2.  The additional evidence since the RO's June 2002 decision is neither redundant nor cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria for reopening the previously denied claim of service connection for hepatitis C have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the claim is reopened, VCAA compliance need not be further addressed. 

II.  A Claim to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2010, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

In a decision of June 2002, the RO denied the claim of service connection for hepatitis C on the basis that it was not caused by service.

At that time, the evidence of record consisted of service personnel records, which show that the Veteran was a medic during service; service treatment records, which show no evidence of hepatitis C; and private medical records, which show a history of alcoholism and intravenous drug abuse after service; and the Veteran's statements, whereby he contends that hepatitis C was incurred in service.

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  Thus, the June 2002 rating decision became final by operation of law on the evidence of record.  38 C.F.R. § 3.104(a).  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In June 2010, the VA received the Veteran's current application to reopen the claim of service connection for hepatitis C.  In a rating decision in January 2011, the RO denied the application to reopen on the basis that new and material evidence had not been submitted since the June 2002 rating decision.

The RO considered the Veteran's statements, service treatment records, and post-service treatment reports from VAMC Providence dated from July 2010 to December 2010.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that the current hepatitis C was caused by service.

The new evidence presented since June 2002 includes treatment records from VAMC Providence dated in September 2010, which show that the Veteran's primary care physician opined that hepatitis C is likely the result of blood exposure while serving as a military medic.

This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that hepatitis C is related to service, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For these reasons, the claim of service connection for hepatitis C is reopened.



ORDER

As new and material evidence has been presented, the claim of service connection for hepatitis C is reopened and to this extent only the appeal is granted.


REMAND

The Veteran seeks service connection for hepatitis C, a psychiatric disorder, and a back disability.  

As to hepatitis C, a VA physician opined that hepatitis C was related to blood exposure incurred as an army medic. However, the September 2010 opinion shows that the Veteran denied any history of intravenous drug use, whereas his remaining medical records, including records from 1998, show the Veteran has reported a history of intravenous drug use.  Therefore, the Board finds that the September 2010 medical opinion has no probative value as it was based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).

As to a psychiatric disorder, medical records show that the Veteran has been treated for bipolar disorder, major depressive disorder, anxiety, dissociation, and symptoms of PTSD.  He reports that these disorders are caused by exposure to mutilated bodies as an army medic and alleges symptoms since service.

As to a back disability, medical records show that the Veteran has been treated for degenerative disc disease of the lumbar spine.  He reports that his back trouble began in service.  He believes that his current back trouble is the result of moving patients as a medic, falling out of an ambulance, and physical training.  

As the evidence of record suggests that the Veteran's current hepatitis C, psychiatric disorder, and back disability may be related to service, medical examinations are necessary to decide the claims for service connection.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C is etiologically related to the Veteran's active military service.  In formulating this opinion, the examiner is asked to address the following:

(a).  Medical report, dated April 20, 1998, which shows that the Veteran reported a history of intravenous drug abuse.

(b).  VA treatment note, dated September 7, 2010, wherein a VA physician opined that hepatitis C was related to blood exposure incurred as an army medic.  

The VA examiner is to review the entire claim file.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Schedule the Veteran for a VA psychiatric examination.  The VA examiner is to diagnose all current psychiatric disabilities: 

(a)  If a psychiatric disorder other than PTSD is diagnosed, whether it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service.

(b)  If PTSD is diagnosed, whether it at least as likely as not (i.e., probability of at least 50 percent) that PTSD is etiologically related to an in-service stressor.

(c)  If there are no current diagnoses of PTSD, bipolar disorder, major depressive disorder, anxiety, or dissociation is diagnosed, the examiner must reconcile this finding with previous diagnoses by VA and by the Veteran's  private mental health providers, Dr. William Braden, M.D., and Barbara Schweitzer, LICSW.

The VA examiner is to review the entire claim file.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3.  Schedule the Veteran for a VA spine examination.

The VA examiner is asked to diagnose any current back disability.

For any back disability found on examination, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active military service, to include the physical activity of carrying patients on stretchers.

The VA examiner is to review the entire claim file.  

The examination report must include a complete rationale for any opinion expressed.  If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


